UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7866


KENNETH ALAN STRADLEY,

                Petitioner - Appellant,

          v.

WARDEN, EVANS CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     G. Ross Anderson, Jr., Senior
District Judge. (3:08-cv-01875-GRA)


Submitted:   March 25, 2010                 Decided:   April 12, 2010


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant.
Donald John Zelenka, Deputy Assistant Attorney General, James
Anthony Mabry, Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      Alan    Stradley        seeks   to        appeal       the   district

court’s    order    denying      relief     on    his    28    U.S.C.          § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a   substantial         showing          of    the        denial     of      a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)             (2006).         A

prisoner     satisfies        this        standard       by        demonstrating              that

reasonable    jurists       would     find       that    any        assessment           of     the

constitutional      claims      by   the    district      court           is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have    independently       reviewed        the     record          and        conclude       that

Stradley has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense     with    oral       argument     because          the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED

                                            2